210 S.W.3d 123 (2005)
Darrell Wayne HILL, Appellant
v.
STATE of Arkansas, Appellee.
No. CR 00-1210.
Supreme Court of Arkansas.
June 16, 2005.
Brian Eddy, Federal Public Defender, for appellant.
No response.

MOTION TO RECALL MANDATE AND REOPEN DIRECT APPEAL
PER CURIAM.
Appellant Darrell Wayne Hill moves this court to recall its mandate and reopen his direct appeal. We find no merit in the motion and deny it. We note that in recent capital cases, the Federal Defender has filed motions before this court on behalf of several defendants. See, e.g., Engram v. State, CR99-928; Hill v. State, CR00-1210; Nance v. State, CR99-365; State v. Newman, CR03-1257. We raise the question of by what authority the Federal Defender is representing defendants in capital cases in state court. We request that the Federal Defender advise this court by formal response of its authority to do so in these cases.
Motion denied.